TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00581-CV


Timothy Turnipseed, Appellant

v.

State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. GV301570, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellant filed his notice of appeal on September 15, 2003.  The clerk's record was
filed on October 13.  On December 4, the Clerk of this Court sent appellant notice that his brief was
overdue and that the appeal would be dismissed for want of prosecution if he did not respond by
December 9.  To date, appellant has not responded to this Court's notice.
	We therefore dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3.

					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Prosecution
Filed:   January 15, 2004